By the Court.
Strictly speaking, in a case like the present, the case should be retained here until, by the new pleadings, some issue of fact is joined, whereby it becomes important to remand the case to the county court. But if before any such issue of fact is joined, the case should, by mistake, be ordered to the county court, and there proceeded with, but before all the issues of law were decided, it should by that court be sent here again, we should probably retain it, inasmuch as strictly it should never have been taken out of this court. "We should be unwilling to embarrass theulti*657mate disposition of a ease, by any irregularity of this kind. But in the present case, tlie only irregularity complained of, in the county court, seems to be, that they did not try again the issue of fact closed upon the record, before the case went first into this court, and which was then tried and disposed of, in a manner not objected to at the time, and which, it is claimed, is now open to be tried again, by the reversal of the judgment of the county court. We think the reversal of that judgment will have no such effect. The reversal’ of a judgment of the county court, only opens such issues as were affected by the errors, for which the judgment is reversed.